SHARON WROBLEWSKI, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentWroblewski v. CommissionerDocket No. 4424-99United States Tax Court2000 U.S. Tax Ct. LEXIS 53; February 29, 2000, Entered *53 Thomas B. Wells, Judge.  Thomas B. WellsORDER AND DECISIONPursuant to the opinion of the Court as set forth in the pages of the transcript of the proceedings before the undersigned Judge at San Diego, California, containing oral findings of fact and opinion therein, it isORDERED that respondent's Motion for Summary Judgment, filed January 6, 2000, is granted. It is furtherORDERED that respondent's Motion for Damages Under I.R.C. sec. 6673(a) (1), filed February 14, 2000 is granted. It is furtherORDERED and DECIDED that there are deficiencies in petitioner's 1994, 1995, and 1996 Federal Income taxes in the amounts of $ 34,303, $ 6,838, and $ 32,374, respectively, and additions to tax for taxable years 1994, 1995, and 1996 pursuant to section 6651(a) (1) in the amounts of $ 8,550.75, 1,709.50, and $ 8,093.50, respectively. It is furtherORDERED and DECIDED that pursuant to section 6673(a) petitioner is shall pay a penalty in the amount of $ 5,000.Thomas B. WellsJudgeEntered: FEB 29 2000